DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.  
Claims 1-20 have been examined.  Claim 21 has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the hinge assembly further comprises an extension component disposed between the base plate portion and auxiliary extension portion of the movable plate.”  There is insufficient antecedent basis for this limitation in the claim as claim 4 provides for an alternative of the base plate and auxiliary extension portion being present on either the movable plate or the stationary plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al. (US 2007/0246979) (“Browne 1”).  Browne 1 discloses a vehicle support component (fig. 2: 100); a hinge assembly (fig. 3: 122, 124) configured to adjust a shape or position of at least a portion of the vehicle support component, the hinge assembly comprising: a stationary plate (fig. 3: 124); a movable plate (fig. 3: 122) rotatable relative to the stationary plate about a fixed axis of rotation; a shape memory alloy wire (fig. 3: 126) coupling the stationary plate with the movable plate; and an actuator (fig. 3: 128) configured to transform a phase of the shape memory alloy wire.
As concerns claim 2, Browne 1 discloses wherein the occupant support component comprises a frame (fig. 1: 18) and the stationary plate is fixedly coupled to the frame.
As concerns claim 3, Browne 1 discloses wherein the shape memory alloy wire is configured to transform in phase causing the movable plate to rotate from a rest position to a contoured position in less than about 1 second (this is an inherent property of the SMA wire which moves the plate 124). 
	As concerns claim 10, Browne 1 discloses wherein the occupant support component is a seat head rest (fig. 1). 
	As concerns claim 11, Browne 1 discloses wherein the actuator uses an electrical current to heat and transform the phase of the shape memory alloy wire (paragraph 0020, 0063). 
	As concerns claim 12, Browne 1 discloses a controller configured to operate the actuator based on a pre-programmed event (paragraph 0064: “A pre-setting occupant identification feature could be programmed in a manner equivalent to a seat memory selection switch.”).
As concerns claim 14, Browne 1 discloses wherein the hinge assembly comprises two movable plates (fig. 3: 122 on each side) independently rotatable relative to one another and the stationary plate (there are separate SMA wires on each movable side plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne 1 in view of Ketels et al. (US 2018/0134191) (“Ketels”).  Browne 1 does not expressly teach wherein the SMA wire comprises nitinol and is provided with a diameter of from about 0.3 to about 0.5 mm sufficient to exert an initial moment of greater than about 500 N-mm.  However, Ketels teaches an SMA used in a vehicle seat made from nitinol (Ketels, paragraph 0030).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the SMA wire from nitinol and at the claimed dimensions in order to provide the desired strength and movement of the wire.  

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Browne 1 and Ketels teach an assembly for adjusting a shape or position of an occupant support component comprising a hinge assembly, a stationary plate, a movable plate rotatable relative to the stationary plate, a SMA wire coupling the stationary plate to the movable plate and an actuator transforming the phase of the SMA wire.  However, the prior art fails to teach wherein the stationary plate or movable plate comprise a base plate and auxiliary extension portion for coordinated movement therewith, or wherein the stationary plate and the movable plate each comprise a plurality of retaining features configured for positioning the SMA wire.  Further, while Browne et al. (US 2007/0188004) (“Browne 2”) teaches an occupant support component having a hinge assembly, a stationary plate and a movable plate coupled by a SMA wire but at least fails to teach wherein each of the stationary plate and movable plate comprise a plurality of retaining features or wherein either of the stationary plate and movable plate comprise a base plate and auxiliary extension plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636